     Case 2:20-cv-00451-WBS-EFB Document 7 Filed 04/23/20 Page 1 of 9

 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    MORIANO MILLARE,                                   No. 2:20-cv-0451-WBS-EFB P
10                       Plaintiff,
11            v.                                         ORDER
12    G. MURPHY, et al.,
13                       Defendants.
14

15          Plaintiff is a state prisoner proceeding without counsel in this action brought pursuant to

16   42 U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

17   U.S.C. § 636(b)(1). Plaintiff has paid the filing fee.

18     I.   Screening Requirement and Standards

19          Federal courts must engage in a preliminary screening of cases in which prisoners seek

20   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

21   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

22   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which

23   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such

24   relief.” Id. § 1915A(b).

25          A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)

26   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and

27   plain statement of the claim showing that the pleader is entitled to relief, in order to give the

28   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
                                                         1
     Case 2:20-cv-00451-WBS-EFB Document 7 Filed 04/23/20 Page 2 of 9

 1   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
 2   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
 3   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
 4   U.S. 662, 679 (2009).
 5           To avoid dismissal for failure to state a claim a complaint must contain more than “naked
 6   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
 7   action.” Twombly, 550 U.S. at 555-557. In other words, “[t]hreadbare recitals of the elements of
 8   a cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at
 9   678.
10           Furthermore, a claim upon which the court can grant relief must have facial plausibility.
11   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
12   content that allows the court to draw the reasonable inference that the defendant is liable for the
13   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
14   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
15   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
16   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
17    II.    Analysis
18           A. Plaintiff’s Allegations
19           Plaintiff alleges various claims against staff at Deuel Vocational Institute (“DVI”), where
20   plaintiff was housed at the time of the allegations. ECF No. 1 at 8, 12. He also asserts a related
21   claim against an appeals examiner at the Inmate Appeals Board (“IAB”) for the California
22   Department of Corrections and Rehabilitation (“CDCR”).
23           Plaintiff alleges the following. He is restricted to a lower bunk due to a disability. Id. at
24   12. On October 23, 2018, DVI officers inspected plaintiff’s cell while he was not there. Id. at 13.
25   When plaintiff returned, he found that the cell was “trashed,” all the electrical outlets and light
26   fixtures had been removed, and some of his property was missing. Id. Plaintiff tried to ask
27   building officers about the condition of his cell and his missing property, but they ignored him.
28   /////
                                                         2
     Case 2:20-cv-00451-WBS-EFB Document 7 Filed 04/23/20 Page 3 of 9

 1   Id. Plaintiff submitted CDCR form 22 requests on the subject on several occasions at the end of
 2   October. Id. at 13-14. He also filed a grievance. Id. at 14.
 3           On October 30, 2018, defendant Vivero came to plaintiff’s cell and asked why plaintiff
 4   was submitting so many form 22s. Id. Plaintiff told Vivero that all the lights and outlets were
 5   removed from his cell and that he had been sitting in the dark with no lights or power all week.
 6   Id. Vivero told plaintiff that the form 22s were not going to solve the problem and angrily
 7   ordered plaintiff to stop submitting them. Id. He entered plaintiff’s cell, and plaintiff showed
 8   him where the electrical outlets and light fixtures had been. Id. Plaintiff told Vivero that no one
 9   was assigned to the top bunk but that plaintiff was restricted to the lower bunk due to disability.
10   Id. Vivero then left. Id.
11           The next day, staff came to plaintiff’s cell and fixed the light fixture and electrical outlet
12   above the upper bunk. Id. When plaintiff asked why they were not fixing the same items above
13   the lower bunk, they told him that they had been instructed only to repair above the top bunk. Id.
14   Later that day, Vivero returned some of plaintiff’s form 22 requests to him. Id. at 15-16. He told
15   plaintiff that the light fixtures in the cell were not part of the cell’s design and had been installed
16   by inmates. Id. at 16. Similarly, on November 1, 2018, Ms. Starr returned another form 22 to
17   plaintiff and told him that the lower bunk electrical outlet in his cell was contraband. Id.
18           On December 1, 2018, defendant Jackson interviewed plaintiff about his grievance. Id.
19   Plaintiff told Jackson that the upper bunk fixtures had been replaced but not the lower bunk
20   fixtures. Id. He told Jackson that the upper bunk light was beyond the safe reach of plaintiff and
21   that it provided no light for plaintiff to read while sitting or lying on his bed. Id. Plaintiff asked
22   to be moved to a cell with a functioning lower bunk light fixture and electrical outlet. Id.
23           Jackson told plaintiff that he would look into the matter. Id. But he did not recommend
24   repair of the lower bunk fixtures or rehousing plaintiff in a cell with functioning lower bunk
25   fixtures. Id. Instead, Jackson denied plaintiff’s grievance because the light fixtures and outlets
26   inside plaintiff’s cell had been installed illegitimately with materials likely stolen from CDCR.
27   Id.
28   /////
                                                         3
     Case 2:20-cv-00451-WBS-EFB Document 7 Filed 04/23/20 Page 4 of 9

 1          Defendant Johnson also reviewed plaintiff’s grievance. Id. at 17. He agreed with
 2   Jackson’s findings and denied the grievance. Id. Plaintiff forwarded the appeal for second level
 3   review, complaining that staff had repaired the upper fixtures but had deliberately failed to fix the
 4   lower fixtures. Id. Plaintiff noted that all other DVI inmates enjoyed an outlet and light fixture
 5   compatible with their housing assignment. Id. Defendant Vivero reviewed the grievance at the
 6   second level and denied it for the same reasons as Jackson and Johnson. Id. at 17-18. Defendant
 7   Kesterson also reviewed the appeal and denied it for those reasons. Id.
 8          On or about January 29, 2019, plaintiff injured his back and both legs trying to operate the
 9   electrical outlet and light fixture above the upper bunk. Id. It is not clear from the complaint
10   whether the cell contained any other sources of light or electricity.
11          Plaintiff forwarded his appeal to the third level of review on February 4, 2019. Id.
12   Defendant Murphy denied the appeal on May 6, 2019. Id. None of the staff who reviewed
13   plaintiff’s grievance recommended repair of the lower fixtures or rehousing plaintiff to a cell with
14   operational features above the low bunk. Id. at 16-18.
15          Plaintiff notes that it was never claimed that he had made the illegitimate installation of
16   the light fixture and outlet and, in fact, he did not do so. Id. at 18-19. Plaintiff endured the
17   situation in his cell until his transfer to another prison on January 7, 2020. Id. at 19. Thus,
18   plaintiff was without adequate lighting in his lower bunk for 14 months. Id.
19          Plaintiff alleges that, by ordering the removal of his light and outlet and then failing to
20   recommend that the fixtures be repaired or that he be moved to a cell with operational features for
21   the lower bunk, defendants violated his rights under the Eighth Amendment, the equal protection
22   clause of the 14th Amendment, and the Americans with Disabilities Act (“ADA”).
23          B. Analysis
24                  Eighth Amendment
25          The Eighth Amendment protects prisoners from inhumane methods of punishment and
26   inhumane conditions of confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir.
27   2006). Where the plaintiff challenges his conditions of confinement, he must allege facts
28   showing: (1) that the deprivation was sufficiently serious to violate the Eighth Amendment and
                                                         4
     Case 2:20-cv-00451-WBS-EFB Document 7 Filed 04/23/20 Page 5 of 9

 1   (2) the defendant prison official acted with deliberate indifference. Johnson v. Lewis, 217 F.3d
 2   726, 731 (9th Cir. 2000) (quoting Wilson v. Seiter, 501 U.S. 294, 298 (1991)).
 3          Extreme deprivations are required to make out a conditions-of-confinement claim; that is,
 4   deprivations denying the minimal civilized measure of life’s necessities. Hudson v. McMillian,
 5   503 U.S. 1, 9 (1992). “Prison officials have a duty to ensure that prisoners are provided adequate
 6   shelter, food, clothing, sanitation, medical care, and personal safety.” Johnson, 217 F.3d at 731
 7   (citations omitted). “The circumstances, nature, and duration of a deprivation of these necessities
 8   must be considered in determining whether a constitutional violation has occurred.” Id.
 9          To allege deliberate indifference, a plaintiff must state facts showing that the defendant
10   official knew of and disregarded an excessive risk to the plaintiff’s health or safety. Farmer v.
11   Brennan, 511 U.S. 825, 837 (1994). “[T]he official must both be aware of facts from which the
12   inference could be drawn that a substantial risk of serious harm exists, and he must also draw the
13   inference.” Farmer, 511 U.S. at 837.
14          Plaintiff has adequately alleged that the defendants were aware that the light fixture and
15   outlet had been removed from the lower bunk. Plaintiff has also adequately alleged that he
16   informed them that he needed the light because he was unable to use the light above the upper
17   bunk. What is less clear is whether the light in plaintiff’s cell was so deficient that it may form
18   the basis of an Eighth Amendment claim.
19          “Adequate lighting is one of the fundamental attributes of ‘adequate shelter’ required by
20   the Eighth Amendment.” Hoptowit v. Spellman, 753 F.2d 779, 783 (9th Cir. 1985). In Hoptowit,
21   the Ninth Circuit upheld the district court’s finding of unconstitutional lighting conditions
22   because evidence showed that the lighting was so poor that it was inadequate for reading, caused
23   eyestrain and fatigue, and hindered attempts to maintain basic sanitary conditions. Id. Plaintiff
24   has not alleged that his cell was so dark that his health was at risk from his inability to maintain
25   basic sanitation. It also appears from the complaint that plaintiff’s reading was hindered only
26   when he was sitting or lying on his bunk, which suggests that the light elsewhere in the cell was
27   adequate for reading. Because the facts alleged do not establish that plaintiff could not read in
28   any place in his cell (that was accessible to him) or that the cell was so dark that plaintiff could
                                                         5
     Case 2:20-cv-00451-WBS-EFB Document 7 Filed 04/23/20 Page 6 of 9

 1   not maintain its basic cleanliness, the court will dismiss the claim with leave to amend. See
 2   Hollis v. York, No. 1:09-cv-00463-OWW-SKO PC, 2010 U.S. Dist. LEXIS 109820, at *44-45
 3   (E.D. Cal. Oct. 14, 2010) (“The Court is unaware of any precedent that suggests that the relevant
 4   legal standard for constitutional lighting conditions is whether an inmate can read from the
 5   comfort of his or her bunk.”).
 6                   Equal Protection
 7            “To state a claim for violation of the Equal Protection Clause, a plaintiff must show that
 8   the defendant acted with an intent or purpose to discriminate against him based upon his
 9   membership in a protected class.” Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003)
10   (citation omitted). Alternatively, a plaintiff may state an equal protection claim if he shows that
11   similarly situated individuals were intentionally treated differently without a rational relationship
12   to a legitimate government purpose. Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)
13   (citations omitted).
14            Construed liberally, and solely for the purposes of screening under § 1915A, plaintiff has
15   stated a potentially cognizable equal protection claim against all defendants.
16                   Americans with Disabilities Act
17            Title II of the ADA prohibits discrimination on the basis of disability. Lovell v. Chandler,
18   303 F.3d 1039, 1052 (9th Cir. 2002). To state a claim for violation of Title II, a plaintiff must
19   allege facts showing that (1) he is a qualified individual with a disability; (2) he was excluded
20   from participation in, or otherwise discriminated against with regard to, a public entity’s services,
21   programs, or activities; and (3) such exclusion or discrimination was because of the disability. Id.
22            Construed liberally, and solely for the purposes of screening under § 1915A, plaintiff has
23   stated a potentially cognizable ADA claim against all defendants.
24            Plaintiff may choose to proceed only with his equal protection and ADA claims.
25   Alternatively, he may choose to amend his complaint to state a cognizable Eighth Amendment
26   claim.
27            The court cautions plaintiff that any amended complaint must identify as a defendant only
28   persons who personally participated in a substantial way in depriving him of his constitutional
                                                        6
     Case 2:20-cv-00451-WBS-EFB Document 7 Filed 04/23/20 Page 7 of 9

 1   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
 2   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
 3   perform an act he is legally required to do that causes the alleged deprivation). Plaintiff may also
 4   include any allegations based on state law that are so closely to his federal allegations that “the
 5   form the same case or controversy.” See 28 U.S.C. § 1367(a).
 6             The amended complaint must also contain a caption including the names of all defendants.
 7   Fed. R. Civ. P. 10(a).
 8             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
 9   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor may he bring multiple, unrelated claims
10   against more than one defendant. Id.
11             Any amended complaint must be written or typed so that it is complete in itself without
12   reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
13   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
14   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
15   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
16   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
17   1967)).
18             Any amended complaint should be as concise as possible in fulfilling the above
19   requirements. Red. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
20   background which has no bearing on his legal claims. He should also take pains to ensure that his
21   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
22   and organization. Plaintiff should carefully consider whether each of the defendants he names
23   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
24   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
25   III.      Order
26             Accordingly, it is ORDERED that:
27             1.      Plaintiff’s complaint alleges, for screening purposes, potentially cognizable equal
28                     protection and ADA claims against all defendants.
                                                          7
     Case 2:20-cv-00451-WBS-EFB Document 7 Filed 04/23/20 Page 8 of 9

 1         2.    All other claims are dismissed with leave to amend within 30 days from the date of
 2               service of this order. Plaintiff is not obligated to amend his complaint.
 3         3.    Within thirty days plaintiff shall return the notice below advising the court whether
 4               he elects to proceed with the claims recognized by this order as potentially
 5               cognizable or whether he intends to file an amended complaint. If the former
 6               option is selected and returned, the court will enter an order directing service at
 7               that time.
 8         4.    Failure to comply with any part of this this order may result in dismissal of this
 9               action.
10   DATED: April 23, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     8
     Case 2:20-cv-00451-WBS-EFB Document 7 Filed 04/23/20 Page 9 of 9

 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    MORIANO MILLARE,                                   No. 2:20-cv-0451-WBS-EFB P

10                         Plaintiff,

11             v.                                        NOTICE OF INTENT TO PROCEED OR
                                                         AMEND
12    G. MURPHY, et al.,

13                         Defendants.

14
              In accordance with the court’s Screening Order, plaintiff hereby elects to:
15

16

17            (1) ______     proceed only with his equal protection and ADA claims against defendants;
18

19   OR
20            (2) ______     delay serving any defendant and file an amended complaint.
21

22                                                          _________________________________
23                                                                         Plaintiff
24   Dated:
25

26

27

28
                                                        9
